Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 7, 2020

                                     No. 04-19-00318-CV

                                   Leticia R. BENAVIDES,
                                           Appellant

                                               v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CVQ-000161-D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
       On December 23, 2019, we ordered the court reporter, Ms. Cynthia Lenz, to file all
outstanding volumes of the reporter’s record by no later than February 6, 2020. We advised Ms.
Lenz that any requests for further extensions would not be granted absent a showing of good
cause and unless accompanied by a signed, status report containing a description of the work
completed.

        On February 6, 2020, Ms. Lenz filed a notice of late record, accompanied by a status
report, requesting until February 19, 2020 to file the record. The request is GRANTED. It is
ORDERED that the reporter’s record is due no later than February 19, 2020.

        Further requests for extension will be disfavored absent extraordinary circumstances. If
the record is not timely filed, a show cause order may issue directing Ms. Lenz to appear on a
day certain and show cause why she should not be held in contempt for failing to file the record
and for violating this order.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court